Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim objection
Claims 6 and 13 each recites “vehicle2vehicle,” and “vehicle2infrastructure.”  Claims 6 and 13 are objected because the claims are mistyped.
         Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematic concept without significantly more.
Regarding claims 1-7, and 15:
The independent claim 1 recites “a method for assisting operation of an ego-vehicle in the traffic situation with shared traffic space, the method comprising: determining a future path for the ego-vehicle and a future path for another traffic participant; determining a relevant path corridor for each determine future path; determining an overlap of the path corridors to define a shared traffic space; calculating individual distance measures between the ego-vehicle and the shared traffic space and between the other traffic participant and the shared traffic space; evaluating the individual distance measures to determine an asymmetry; determining an intended passing order based on the asymmetry; and determining a future trajectory for the ego-vehicle based on the intended passing order and generating control signals for executing automated or partially automated driving in accordance with the determined trajectory.”  The claim falls within one of the four statutory categories of invention since the claim is directed to a method.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application.  The claim does not include any additional elements or a combination of elements that amounts to significantly more than the judicial exception. 
 In this case, the claim is directed to an abstract idea of mathematic concept because the following: calculating a distance between an ego-vehicle and a traffic space and a distance between the other traffic participant (e.g., other ego-vehicle, semi-autonomous vehicle, non-autonomous vehicle, etc.)  The claim is directed to the judicial exception because the claim does not recite any additional elements that when taken as a whole integrate the judicial exception into a practical application of the judicial exception.  
Claim 1 recites the feature of “determining a future path for the ego-vehicle and a future path for another traffic participant; determining a relevant path corridor for each determined future path; determining an overlap of the path corridors to define a shared traffic space; and evaluating the individual distance measures to determine an asymmetry.”  However, these additional features are not the additional elements that can integrate the abstract idea into a practical application.  The steps of “determining” and the step of “evaluating” are not directed to an abstract idea of mathematic concept.  However, they are directed to an abstract idea of a mental a process because the “determining” steps and the “evaluating” step are drawn to the activities that can be carried in mind of a person or carried out using a pen and a paper.  This simply mental process can be carried out in one person’s mind without a need of a computer or a machine.  
Claim 1 further recites the additional element of “determining an intended passing order based on the asymmetry; and determining a future trajectory for the ego-vehicle based on the intended passing order and generating control signals for executing automated or partially automated driving in accordance with the determined trajectory.”  However, this additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea.  The step of “determining the intended passing order…” is recited at a high level of generality since one person can observe and determine what vehicle is about to pass a traffic space what vehicle is not going to pass that traffic space.  The remain step of “and determining a future trajectory for the ego-vehicle based on the intended passing order and generating control signals for executing automated or partially automated driving in accordance with the determined trajectory” does not impose any meaningful limits on practicing the abstract idea.  This additional element simply adds another insignificant extra solution activity the judicial exception.
The claim is not integrated into a practical application because there is no improvement in a functioning of a computer or an improvement to another technology or technical field in the claimed invention.
Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Claims 2-7 do not include any additional elements that can transform the abstract idea into a practical application.
Claim 15 is another method claim.  The limitations of claim 15 is similar to claim 1 except for the last limitation: “providing information on the intended passing order to the ego-vehicle driver.”  This additional element simply adds another insignificant extra solution activity the judicial exception.
Regarding claims 8-14, 16, and 17:
Claim 8 includes the features similar to the features of claim 1.  Claim 8 additionally recites “a processor,” and “at least actuators.”  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  These additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Claims 9-14 do not include any additional elements that can transform the abstract idea into a practical application.  Claims are ineligible.
Claim 16 is another apparatus claim.  The limitations of claim 16 is similar to claim 6 except for the last limitation: “signaling means for providing information on the intended passing order to the ego-vehicle driver.” This additional element simply adds another insignificant extra solution activity the judicial exception.
Claim 17 does not include any additional elements that can transform the abstract idea into a practical application.  Claim is ineligible.
Invitation to Participate in DSMER Pilot Program 
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-mattereligibility-response. Applicant has two choices with respect to this invitation: (1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subjectmatter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program. (2) Applicant may decline to participate in the pilot program.  No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang (US 2013/0018572 A1) and in view of Sweeney et al. (herein after “Sweeney”) (US 2017/0240098 A1).
Regarding claims 1, 8, 15, and 16, Jang described an apparatus/method for controlling traffic at an autonomous intersection.  The apparatus is configured to monitor vehicles located within a predetermined service radius of an intersection, and determine a plurality of collision zones based on the result of the monitoring (see at least paragraph 0043); 
The apparatus is configured to calculate the distance between the distance between a vehicle ahead and a vehicle behind in each direction of the intersection, and calculating the estimated time of collision taken from the traveled position to the central zone of the intersection (see at least paragraph 0024);
The apparatus is configured to determine a region within the service radius including the intersection into a plurality of zones depending on a set of reference based on the result of monitoring, wherein the set of reference corresponds to whether able to autonomously control vehicles passing through the intersection (paragraph 0049).
Jang is not teaching or even suggesting the features of “determining an intended passing order based on the asymmetry; and determining a future trajectory for the ego-vehicle based on the intended passing order and generating control signals for executing automated or partially automated driving in accordance with the determined trajectory.”
Sweeney disclosed an autonomous control system, in which the control system determines whether the autonomous vehicle has right-of-way or other traffic participant (e.g, pedestrians, human drivers, etc.) has right-of-way at an intersection (paragraph 0039).  If the autonomous vehicle (AV) has right-of-way, the output system (95) provides the intention output indicative of clear indication of the AV’s (10) intent to proceed through the intersection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method for controlling traffic at an autonomous intersection as taught by Jang by substituting the teachings as taught by Sweeney for the advantage of determining the intended passing order of the ego-vehicle or autonomous vehicle, indicating a future trajectory for the autonomous vehicle, and generating control signals for autonomously controlling the driving of the autonomous vehicle.
Regarding claims 2, and 9, Jang disclosed that the distance between the distance between the autonomous vehicle (e.g, the vehicle ahead) and the entry point of the autonomous vehicle to the intersection, and the distance between the other vehicle (e.g., vehicle behind) and the entry point to the intersection (paragraph 0016).
	Regarding claims 3, and 10, Jang suggests “the determination of the asymmetry is constantly repeated” as the apparatus tracks a predetermined service radius of an intersection, and further controls traffic at the intersection (see at least abstract, and paragraph 0013).
	Regarding claims 4, and 11, Sweeney further disclosed and suggests the features of “storing the determined asymmetry of a situation relative to a shared traffic spaces; analyzing a change over time from the stored asymmetries; determining a degree of mutual agreement on the intended passing order; and adapting the future trajectory determination based on the degree of mutual agreement” (see at least Figure 1).
	Regarding claims 5, 6, 12, and 13, Jang further teaches that the apparatus monitors vehicles located within a predetermined service radius of an intersection based on the information transmitted from the target vehicle located within the service radius, wherein the information is obtained by the position sensor part (110) (see at least paragraphs 0066, 0068, and 0069).
Regarding claims 7, 14, and 17, Sweeney disclosed that if the autonomous vehicle (AV) has right-of-way, the output system (95) provides the intention output indicative of clear indication of the AV’s (10) intent to proceed through the intersection.
Examiner’s Comments Regarding the Most Relevant Prior Art
	The U.S. patent application publication No. US 2022/0161821 A1 (Shi reference) is the most relevant prior art of record.  Shi described “a method of operating an autonomous vehicle by detecting, via a sensor installed on the autonomous vehicle, driving conditions; detecting based on the input from the sensor, occurrence of a driving event; making a determination, whether or how to alter a planned path according to a set of rules; performing navigation of the autonomous vehicle based on the determination, wherein the driving event comprises at least one of the following: a presence of an object in a shoulder area of the road, or accumulation of more than a certain number of vehicles behind the autonomous vehicle, a slow vehicle ahead of the autonomous vehicle, a do-not-change-lane zone is within a threshold.”  Shi is not quite teaching or even suggesting the features of “calculating individual distance measures between the ego-vehicle and the shared traffic space and between the other traffic participant and the shared traffic space; evaluating the individual distance measures to determine an asymmetry; determining an intended passing order based on the asymmetry.”
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667